DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,408,168. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims can be found within the patented claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 7: It’s unclear as to how “the edge of the wall panel is a bottom edge of the opening.”  Examiner notes that the opening is defined by the building (18) and that the wall panel is spaced from the bottom edge of the opening (see fig. 7)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vallourec (FR2247597).
With regard to claim 1: Vallourec discloses a framing assembly capable of installing a wall panel in an opening of a building, the framing assembly comprising:
a receiver (2) capable of being installed along an edge of the opening, the receiver (2) including a receiver bottom wall (2a) that defines a receiver ridge (2d or 2e) extending along a length of the receiver (2) (fig. 2); and
a bottom track (4) capable of being attached to an edge of the wall panel and including a track bottom wall (4a) that defines a track ridge (4d or 4e), the receiver (2) and the bottom track (4) matingly engaging such that the bottom track (4) overlays the receiver (2) and the receiver ridge (2d or 2e) and the track ridge (4d or 4e) are proximal one another (fig. 2).
Examiner notes that recitations directed to a wall panel in an opening of a building is considered to be directed to a functional use and is not positively claimed.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With regard to claim 2: The track ridge (4d or 4e) of Vallourec is capable of contacting the edge of the wall panel.
With regard to claim 3: Vallourec discloses that the bottom track (4) further comprises two track upper walls (4b and 4c) disposed on opposite lateral ends of the track bottom wall (4a), the two track upper walls (4b and 4c) and the track bottom wall (4a) defining a channel that is capable of receiving the edge of the wall panel (fig. 2).
With regard to claim 4: Vallourec discloses that the receiver (2) further comprises a receiver upper wall (2c) disposed on a lateral end of the receiver bottom wall (2a), a first track upper wall (4c) of the two track upper walls (4b and 4c) being spaced from the receiver upper wall (2c) such that a gap is defined therebetween (fig. 2).
With regard to claim 5: Vallourec discloses that the receiver ridge (2d or 2e) and the track ridge (4d or 4e) each define a cross-sectional shape that is substantially V-shaped (fig. 2). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pilz et al. (US 8,281,552 B2) in view of Klose (DE 102 32 855 A1) and in further view of Pilz et al. (US 10,563,399 B2).
With regard to claim 6: Pilz et al. discloses a framing system (fig. 5) comprising: 
a building defining an opening (forming exterior wall) (par. 0003 and 0009); 
a framing assembly comprising:
a receiver (110) installed along an edge of the opening, the receiver (110) including a receiver bottom wall (112) that defines a receiver ridge (124a or 124b) extending along a length of the receiver (110) (fig. 5); and
a track (132) including a track bottom wall that defines a track ridge (A or B), the receiver (110) and the track (132) matingly engaging such that the track (132) overlays the receiver (110) and the receiver ridge (124a or 124b) and the track ridge (A or B) are proximal one another (fig. 5).
Pilz et al. does not disclose a wall panel.
However, Klose discloses a wall panel (9, insulating panels) within a framing assembly (figs. 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the framing system of Pilz et al. to include a wall panel within the framing assembly such as taught by Klose in order to provide a means of insulating the framing system for mitigating heat loss.  Pilz et al. as modified by Klose discloses that the track is attached to an edge of the wall panel.
Pilz et al. ‘522 in view of Klose does not disclose that the track is a bottom track.
However, Pilz et al. ‘399 discloses a framing assembly comprising a receiver (512) and bottom track (502) located at a bottom of an opening in addition to a receiver (412) and top track (402) located on a top of an opening (fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the framing system of Pilz et al. ’522 previously modified by Klose to include the receiver and track located at the bottom of the opening in addition to the top of the opening such as taught by Pilz et al. ‘399 in order to provide a means of further accommodating independent environmental movement of the tracks relative to one another.



    PNG
    media_image1.png
    367
    565
    media_image1.png
    Greyscale

Fig. 5: Pilz et al. (US 8,281,552 B2)
With regard to claim 7: Pilz et al. ‘552 as modified by Pilz et al. ‘399 discloses that the edge of the opening is a bottom edge of the opening and the edge of the wall panel is a bottom edge of the opening.  Pilz et al. ‘552 discloses that the framing assembly further comprises:
an angle member (stud) including a first wall (sidewall) installed along a second edge (vertical edge) of the opening and a second wall extending away from the second edge of the opening (col. 1, lines 59-67).
With regard to claim 8: Pilz et al. ‘552 discloses that the receiver (110) includes a receiver upper wall (114a or 114b) extending away from the bottom edge of the opening.  Pilz et al. ‘552 as modified by Klose and Pilz et al. 399 discloses the receiver upper wall and the second wall of the angle member preventing the wall panel from passing through the opening in a first direction.
With regard to claim 9: Pilz et al. ‘ 552 discloses that the receiver ridge (124a or 124b) and the track ridge (A or B) have sealant (134, compressible gasket) disposed therebetween capable of preventing air or moisture from passing between the receiver and the track bottom (col. 4, lines 38-43).
With regard to claim 10: Pilz et al. ‘522 discloses a sheathing is installed on a first side of the wall panel and covers a portion of the bottom track (abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is directed to wall tracks and/or wall framing systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633